IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                  NOS. WR-82,223-01 and -02


                        EX PARTE RICHARD A. RAUCH, Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
        CAUSE NOS. 2-06-114-A and 2-06-115-A IN THE 382nd DISTRICT COURT
                          FROM ROCKWALL COUNTY


       Per curiam. Yeary, J., filed a dissenting opinion.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was twice convicted of

online solicitation of a minor and he was sentenced to two years’ imprisonment in each case. He did

not appeal his convictions.

       This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant,

through counsel, filed these habeas applications based on the Lo decision and asks that his
                                                                                                    2

convictions be set aside. The trial court recommends that relief be granted in this causes. We agree.

       Relief is granted. The judgments in Cause No. 2-06-114 and 2-06-115 in the 382nd District

Court of Rockwall County are set aside and the causes are remanded so the trial court can dismiss

the indictments.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 24, 2016
Do not publish